Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
During a telephone conversation with Mike Mullen (713-654-9696) on 16 March 2021 a provisional election was made without traverse to prosecute the Species of “an alpha-olefinic surfactant and a betaine surfactant” as in claim 8.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant’s election without traverse of Group I, claims 1-19, and the Species of “an alpha-olefinic surfactant and a betaine surfactant” and “betaine” viscoelastic surfactant; and “diethylene glycol diformate” acid precursor in the reply filed on 24 February 2021 is acknowledged.  
However, based on the cited Prior Art of record (Welton), the Species Election requirement is hereby withdrawn for the sub-Species of betaine systems, insofar as these currently appear to be merely obvious known variants.  Accordingly, claims 6 and 7 are under examination with claim 8.
Nevertheless, Applicant should note that this Species Election may be “reinstated” at a later time, should Amendments be presented (or Art become of record) requiring distinction between the Species.
Claims 10-12, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention and Species, there being no allowable generic or linking claim. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/466,514, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, although these are understood as fairly common elements in the art, 62/466,514 is very sparse and does not actually describe “form the barrier pill on top of the first fluid in the wellbore”; “an aqueous fluid”; “introducing a second fluid” etc. 
Accordingly, the claims are being treated under the effective filing date of parent PCT/US2018/019630 instead, 26 February 2018.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Chen (2011/0024113).
Regarding independent claim 1, Chen discloses A method for separating fluids with a barrier pill in a wellbore within a downhole environment (abstract “A spacer for use in an oil well cementing operation”), comprising: 
introducing a barrier pill fluid into the wellbore ([0012] “pumping a spacer […] into a well ahead of a cement slurry” and [0007] “an aqueous solution of a visco-elastic surfactant”) containing a first fluid (e.g., [0003] “drilling mud remaining in the well […] a spacer is pumped through the well to displace the mud”) to form the barrier pill on top of the first fluid in the wellbore (i.e., by virtue of being a “spacer”), wherein the barrier pill comprises: 
a viscoelastic surfactant ([0007] “a visco-elastic surfactant”); and 
an aqueous fluid ([0007] “an aqueous solution”); and 
introducing a second fluid into the wellbore ([0012] “ahead of a cement slurry for cementing the well”), wherein the barrier pill separates the first fluid and the second fluid (i.e., by virtue of being a “spacer”).
As above, although Chen does not use the terminology “pill” in describing Chen’s spacer, the Office observes that spacers between drilling and cementing fluids are used as pills.  For example, Applicant may see the references to Quintero and Powers in the Conclusion below, describing the same (Quintero [0021] and Powers 3:37-43). 
Regarding claim 5, Chen discloses wherein the viscoelastic surfactant comprises a methyl ester sulfonate, a betaine, a sulfosuccinate, a taurate, an amine oxide, an ethoxylated fatty amine, a quaternary ammonium compound, or any combination thereof ([0019] “The zwitterionic surfactant can comprise a betaine”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as obvious over Chen as in claim 1.
Regarding claims 2 and 3, Chen discloses “Further components can be added for controlling the density of the spacer to a predetermined level, for example heavy brine such as calcium bromide and/or calcium chloride” ([0010]) and provides an example using “a 13 ppg (1557.75 kg/m3) solution that includes calcium bromide and calcium chloride as density regulators” ([0021]).
However, it is not clear what this 13 ppg/1557.75 kg/m3 brine equals in salt wt%.
Nevertheless, this appears to be within the same general conditions as claimed.  Accordingly, although silent to the salt concentrations as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include:
(claim 2) wherein the aqueous fluid comprises a brine comprising water and about 5 wt% to about 50 wt% of a salt; and further
(claim 3) wherein the brine comprises about 15 wt% to about 50 wt% of the salt, 
in order to add sufficient salt in the brines “for controlling the density of the spacer to a predetermined level.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 4, Chen discloses wherein the first fluid is further downhole than the second fluid ([0003] “a spacer is pumped through the well to displace the mud ahead of the cement slurry”; first fluid = drilling mud, second fluid = cement slurry) and, for the spacer, “Further components can be added for controlling the density of the spacer to a predetermined level, for example heavy brine such as calcium bromide and/or calcium chloride” ([0010]). 
However, Chen fails to specify the densities of the drilling mud and/or the cement slurry. 
Nevertheless, there are only three options for the relative densities of these fluids: heavier, lighter, or the same, and Chen does not appear to raise any concerns with any of these three possibilities.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include “wherein a density of the first fluid is less than a density of the second fluid, and wherein the first fluid is further downhole than the second fluid,” in order to provide one of three possibilities of the densities of the two fluids 
Second, the modification is obvious as no more than choosing from a finite number of identified, predictable solutions (heavier, lighter, or the same densities), with a reasonable expectation of success (because Chen does not appear to raise any concerns about any of these possibilities).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.  Applicant may also see Powers in the Conclusion, which also describes a typical drilling-spacer-cementing density situation.

Claims 6-8 are rejected under 35 U.S.C. 103 as obvious over Chen as in claim 1, and further in view of Welton (2009/0143256).
Regarding claims 8, Chen discloses a spacer using “an aqueous solution of a visco-elastic surfactant” ([0007]) wherein “The zwitterionic surfactant can comprise a betaine” ([0019]).
However, Chen fails to disclose a spacer system with other surfactants in addition to the betaine, as in claims 6-8.
Nevertheless, these appear to be known betaine systems for viscoelastic surfactant spacers.  For example, Welton teaches “providing a treatment fluid that comprises an aqueous base fluid, a viscoelastic surfactant, and a soap component” (abstract) wherein “the treatment fluids of the present invention may also be used […] as a spacer fluid” ([0037]) wherein “Suitable viscoelastic surfactants may comprise mixtures of several different compounds, including but not limited to: mixtures of an ammonium salt of an alkyl ether sulfate, a cocoamidopropyl betaine surfactant, a cocoamidopropyl dimethylamine oxide surfactant, sodium chloride, and water; mixtures of an ammonium salt of an alkyl ether sulfate surfactant, a cocoamidopropyl hydroxysultaine surfactant, a cocoamidopropyl dimethylamine oxide surfactant, sodium chloride, and water; mixtures of an ethoxylated alcohol ether sulfate surfactant, an alkyl or alkene amidopropyl betaine surfactant, and an alkyl or alkene dimethylamine oxide surfactant; aqueous solutions of an alpha-olefinic sulfonate surfactant and a betaine surfactant; and combinations thereof” ([0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to alternatively include:
(claim 6) wherein the viscoelastic surfactant comprises an ammonium salt of an alkyl ether sulfate surfactant, a cocoamidopropyl dimethylamine oxide surfactant, and at least one of a cocoamidopropyl betaine surfactant, a cocoamidopropyl hydroxysultaine surfactant, or a combination thereof; 
(claim 7) wherein the viscoelastic surfactant comprises an ethoxylated alcohol ether sulfate surfactant, an alkyl or alkene amidopropyl betaine surfactant, and an alkyl or alkene dimethylamine oxide surfactant; and/or
(claim 8) wherein the viscoelastic surfactant comprises an alpha-olefinic sulfonate surfactant and a betaine surfactant,
as in Welton, in order to provide alternate viscoelastic betaine surfactant systems for Chen’s spacer fluid, as known in the art.

Claims 9, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as obvious over Chen as in claim 1, and further in view of Harrison (2007/0295368).
Regarding claims 9 and 13, Chen discloses “This oil tolerance can be enhanced by the use of co-surfactants which allows the spacer to maintain viscosity while in contact with oil based mud” ([0024]). 
However, Chen fails to specify such co-surfactants.
	Harrison teaches “the use of lactates--esters of lactic acid--as co-surfactants” ([0001]) in a “surfactant pill” employed as a “spacer” ([0056]) “which are pumped between the drilling and completion fluids” in oil and gas operations ([0018]) comprising “betaine surfactants” ([0090]) wherein the “Lactate esters suitable for use as co-surfactants include Lactic acid butyl ester, Butyl-(S)-Lactate, Butyl-(S)-(-)-2-Hydroxy Propionate, 2-Ethylhexyl-S-Lactate, Propanoic acid, 2-hydroxy-, 2-ethylhexyl ester, (S)-2-ethylhexyl lactate, 2-Ethylhexyl lactate L-lactic acid 2 ethylhexyl ester, n-Propyl-S-Lactate, Propyl-S-(-)-2-Hydroxy Propionate, Propyl Lactate, Propyl-S-(-)-Lactate, Isopropyl-S-Lactate, Isopropyl Lactate, Isopropyl-S-(-)-2-Hydroxy Propionate, Lactic acid Isopropyl Ester, Isopropyl-S-(-)-Lactate, Ethyl-S-Lactate, Ethyl Lactate, Ethyl-S-(-)-2-Hydroxy Propionate, Lactic acid Ethyl Ester, Ethyl-S-(-)-Lactate, Methyl Lactate” ([0093]). 

(claim 9) wherein the barrier pill further comprises an acid precursor; and further
(claim 13) wherein the acid precursor comprises at least one of diethylene glycol diformate, ethylene glycol monoformate, ethyl lactate, ethyl formate, methyl formate, glycerin diacetate, methyl lactate, or any combination thereof).
Regarding independent claim 16 and claim 19, Chen discloses A method for separating fluids with a barrier pill in a wellbore within a downhole environment (abstract “A spacer for use in an oil well cementing operation”): 
introducing a barrier pill fluid into the wellbore ([0012] “pumping a spacer […] into a well ahead of a cement slurry” and [0007] “an aqueous solution of a visco-elastic surfactant”) containing a first fluid (e.g., [0003] “drilling mud remaining in the well […] a spacer is pumped through the well to displace the mud”) to form the barrier pill on top of the first fluid in the wellbore (i.e., by virtue of being a “spacer”), wherein the barrier pill comprises: 
a viscoelastic surfactant ([0007] “a visco-elastic surfactant”); and 
an aqueous fluid ([0007] “an aqueous solution”); and 
introducing a second fluid into the wellbore ([0012] “ahead of a cement slurry for cementing the well”), wherein the barrier pill separates the first fluid and the second fluid (i.e., by virtue of being a “spacer”), and wherein the first fluid and the second fluid have different densities.
Regarding the different densities, Chen discloses “a spacer is pumped through the well to displace the mud ahead of the cement slurry” ([0003]; first fluid = drilling mud, second fluid = cement slurry) and, for the spacer, “Further components can be added for controlling the density of the spacer to a predetermined level, for example heavy brine such as calcium bromide and/or calcium chloride” ([0010]). 
However, Chen fails to specify the densities of the drilling mud and/or the cement slurry. 

“introducing a second fluid into the wellbore, wherein the barrier pill separates the first fluid and the second fluid, and wherein the first fluid and the second fluid have different densities,” 
in order to provide one of two possibilities of the densities of the two fluids 
Second, the modification is obvious as no more than choosing from a finite number of identified, predictable solutions (different or the same densities), with a reasonable expectation of success (because Chen does not appear to raise any concerns about any of these possibilities).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  
Regarding the acid precursors, Chen discloses “This oil tolerance can be enhanced by the use of co-surfactants which allows the spacer to maintain viscosity while in contact with oil based mud” ([0024]). 
However, Chen fails to specify such co-surfactants.
	Harrison teaches “the use of lactates--esters of lactic acid--as co-surfactants” ([0001]) in a “surfactant pill” employed as a “spacer” ([0056]) “which are pumped between the drilling and completion fluids” in oil and gas operations ([0018]) comprising “betaine surfactants” ([0090]) wherein the “Lactate esters suitable for use as co-surfactants include Lactic acid butyl ester, Butyl-(S)-Lactate, Butyl-(S)-(-)-2-Hydroxy Propionate, 2-Ethylhexyl-S-Lactate, Propanoic acid, 2-hydroxy-, 2-ethylhexyl ester, (S)-2-ethylhexyl lactate, 2-Ethylhexyl lactate L-lactic acid 2 ethylhexyl ester, n-Propyl-S-Lactate, Propyl-S-(-)-2-Hydroxy Propionate, Propyl Lactate, Propyl-S-(-)-Lactate, Isopropyl-S-Lactate, Isopropyl Lactate, Isopropyl-S-(-)-2-Hydroxy Propionate, Lactic acid Isopropyl Ester, Isopropyl-S-(-)-Lactate, Ethyl-S-Lactate, Ethyl Lactate, Ethyl-S-(-)-2-Hydroxy Propionate, Lactic acid Ethyl Ester, Ethyl-S-(-)-Lactate, Methyl Lactate” ([0093]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include esters of lactic acid such as ethyl lactate and methyl lactate as co-surfactants in Chen, in order to allow “the spacer to maintain viscosity while in contact with oil based mud” (as in Chen) using “co-surfactants” as discovered by Harrison (thereby including:

a viscoelastic surfactant; 
an acid precursor (claim 19) wherein the acid precursor comprises at least one of diethylene glycol diformate, ethylene glycol monoformate, ethyl lactate, ethyl formate, methyl formate, glycerin diacetate, methyl lactate, or any combination thereof; and 
an aqueous fluid;”).
Regarding claim 17, Chen discloses wherein the viscoelastic surfactant comprises a methyl ester sulfonate, a betaine, a sulfosuccinate, a taurate, an amine oxide, an ethoxylated fatty amine, a quaternary ammonium compound, or any combination thereof ([0019] “The zwitterionic surfactant can comprise a betaine”).
Regarding the salt concentration, Chen discloses “Further components can be added for controlling the density of the spacer to a predetermined level, for example heavy brine such as calcium bromide and/or calcium chloride” ([0010]) and provides an example using “a 13 ppg (1557.75 kg/m3) solution that includes calcium bromide and calcium chloride as density regulators” ([0021]).
However, it is not clear what this 13 ppg/1557.75 kg/m3 brine equals in salt wt%.
Nevertheless, this appears to be within the same general conditions as claimed.  Accordingly, although silent to the salt concentrations as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include “wherein the viscoelastic surfactant comprises a methyl ester sulfonate, a betaine, a sulfosuccinate, a taurate, an amine oxide, an ethoxylated fatty amine, a quaternary ammonium compound, or any combination thereof, and wherein the aqueous fluid comprises a brine comprising water and about 5 wt% to about 50 wt% of a salt,” in order to add sufficient salt in the brines “for controlling the density of the spacer to a predetermined level.”  

Claims 14 and 15 are rejected under 35 U.S.C. 103 as obvious over Chen as in claim 1, and further in view of Lu (2016/0009977).
Regarding claims 14 and 15, Chen discloses “Further components can be added for controlling the density of the spacer to a predetermined level, for example heavy brine such as calcium bromide and/or calcium chloride” ([0010]). 
However, Chen fails to disclose including encapsulated salts, such as those coated by polymer.
Lu teaches “A wellbore fluid is provided having controllable viscosity, which includes a brine having a monovalent salt and/or a polyvalent salt; an encapsulated monovalent salt and/or an encapsulated polyvalent salt; and a viscoelastic surfactant” (abstract) which may be used as “spacer fluids” ([0048]) wherein “the viscosity of the wellbore fluid may be controlled by increasing the amount of a polyvalent salt dissolved in the fluid, such as by dissolving an encapsulating material in which the polyvalent salt is provided into the fluid” ([0028]) and the encapsulation coating may be a polymer ([0065]-[0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to include polymer-coated salts as in Lu, in order to control the viscoelastic surfactant wellbore fluid viscosity “by increasing the amount of a polyvalent salt dissolved in the fluid, such as by dissolving an encapsulating material in which the polyvalent salt is provided into the fluid” (thereby including:
(claim 14) wherein the barrier pill further comprises an encapsulated salt; and further
(claim 15) wherein the encapsulated salt comprises a salt at least partially coated by a polymeric material).

Conclusion
As above in claims 13 and 19, Applicant may note that Harrison teaches lactic acid esters such as methyl lactate and ethyl lactate, but there is no Prior Art that teaches modifying Chen to include diethylene glycol diformate.  Nevertheless, Applicant may prefer a different route to distinguish from the Prior Art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Powers (4,441,556) provides evidence of how spacer pills are used, stating “Through the open lower end of the drill string 13, a spacer material (sometimes called a "pill") 14 
The reference to Harrison (2007/0295368) discloses a surfactant pill ([0056]) used to separate drilling and completion fluids downhole ([0018]), comprising surfactants such as betaine ([0090]) with lactic acid esters ([0092]) such as ethyl lactate and methyl lactate ([0093]).  However, this reference fails to describe the surfactants as being viscoelastic surfactants.
The reference to Quintero (2010/0263863) discloses a fluid (abstract) used as a spacer pill ([0020]) between drilling fluid and cement fluid ([0021]), comprising a viscoelastic surfactant ([0035]) and acids ([0030]).  However, this reference fails to specify if the VES includes betaines, and also acid precursors.
The reference to Tang (2014/0116701) is exemplary of several similar references which technically broadly discloses within its four corners a spacer fluid ([0059]) having viscoelastic surfactant ([0068]) and an acid precursor such as diethylene glycol diformate ([0046]).  However, there is no actual technical underpinning in these types of references to use this as a specific combination, and it is unclear why one would use diethylene glycol diformate specifically in a viscoelastic spacer/barrier pill. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674